Citation Nr: 0813581	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Medical and Regional Office Center (MROC).  By a rating 
action in January 2005, the MROC denied the claims of 
entitlement to service connection for PTSD, bilateral hearing 
loss and tinnitus.  In November 2006, the MROC granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective April 9, 2004; a temporary total 
(100 percent) rating was assigned from February 23, 2006 to 
May 1, 2006 and a 30 percent rating was assigned effective 
May 1, 2006.  Subsequently, in a July 2007 Decision Review 
Officer Decision (DRO), the RO increased the rating for PTSD 
from 30 percent to 50 percent, effective April 9, 2004; a 
temporary total (100 percent) rating was assigned from 
February 23, 2006 to May 1, 2006 and a 50 percent rating was 
assigned effective May 1, 2006.  

On August 16, 2007, the veteran appeared at the Fort Harrison 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2007).  


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  

2.  Hearing loss disability is not attributable to service.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.  

4.  The veteran's PTSD has been manifested by ongoing 
symptoms of depression and anxiety, with irritability, 
nightmares, sleep difficulty, hypervigilance, isolation, and 
Global Assessment of Functioning (GAF) scores ranging from 
45-65; his psychiatric disorder has not resulted in 
occupational and social impairment with deficiencies in most 
areas.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130; Diagnostic Code (DC) 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of 
letters dated in April 2004, May 2004, and September 2004 
from the RO to the veteran which were issued prior to the RO 
decisions in January 2005 and November 2006.  Another letter 
was issued in February 2007.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2005 SOC, the December 2005 SSOC, the May 2006 SSOC, 
the October 2006 SSOC, the November 2006 SSOC, and the July 
2007 SSOC each provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

In light of the March 2006 VCAA letter issued to the veteran, 
the July 2007 SSOC, and the hearing testimony provided by the 
veteran before the Board in August 2007, the Board finds that 
the veteran was informed of the criteria for establishing a 
higher evaluation for PTSD.  Specifically, the veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
bilateral hearing loss disability, service connection for 
tinnitus, and a higher evaluation for PTSD, given that he has 
provided testimony at a hearing before the Board, given that 
he has been provided all the criteria necessary for 
establishing service connection and higher ratings, we find 
that there has been fundamental fairness.  


II.  Factual background.

The veteran entered active duty in November 1969.  His DD 
Form 214 indicates that he served in Vietnam from May 1970 to 
April 1971.  He served as a helicopter repairman.  At his 
induction examination in November 1969, an audiometric 
examination revealed pure tone thresholds of -5, -10, -10, 
and -10 decibels in the right ear, and 10, -5, -5, and 5 
decibels in the left ear at the 500, 1000, 2000, and 4000 
Hertz levels, respectively.  The separation examination, 
dated in September 1972, revealed pure tone thresholds of -
10, 0, 0, 0, 0, and -5 decibels in the right ear, and -5, 0, 
0, 0, 0 and -5 decibels in the left ear at the 500, 1000, 
2000, and 4000 Hertz levels, respectively.  The service 
medical records are negative for any complaints, findings or 
diagnoses of hearing loss or tinnitus.  

The veteran's claim for service connection for PTSD, 
bilateral hearing loss and tinnitus (VA Form 21-526) was 
received in April 2004.  Submitted in support of the 
veteran's claims were treatment records from the Golden 
Triangle Community Mental Health Center.  These records show 
that the veteran was seen for an intake interview in July 
1983, at which time he was diagnosed with PTSD, delayed; and 
alcohol dependence, episodic.  The psychologist stated that 
the veteran appeared to be an intelligent individual who was 
suffering many of the symptoms associated with PTSD.  The 
psychologist noted that the veteran's marital difficulties 
were apparent but minimized, and he had a good deal of 
difficulty getting in touch with him.  

Medical records from Blackfeet Indian Health Services, dated 
from March 1992 through March 2001, show that the veteran was 
diagnosed with bilateral high frequency hearing loss.  During 
a clinical visit in March 1999, the veteran reported a 
history of noise exposure; he reported having worked around 
heavy equipment for many years without any ear protection.  
The veteran indicated that he currently wears ear plugs and 
has been wearing them ever since he noticed hearing loss 
about five years ago.  Following an audiogram, he was 
diagnosed with moderate high frequency hearing loss, 
bilaterally.  

A July 2004 VA progress note indicates that the veteran was 
seen for a follow up recommendation from his counselor.  The 
veteran complained of difficulty sleeping; he reported that 
he usually feels "down," and he does not like being around 
people.  The veteran indicated that he has been treated for 
anger issues; he was seen in anger management and alcoholic 
anonymous.  It was noted that the veteran denied nightmares; 
however, his wife stated that he thrashes around during 
sleep, and she occasionally wakes him up for fear that he 
will hit her is she touches him.  The assessment was PTSD 
with nightmares; he was assigned a global assessment of 
functioning (GAF) score of 65.  

Of record is a statement from Christine M. Krupar, MS, LCPC, 
dated in November 2004, indicating that she has been 
providing counseling services to the veteran since June 11, 
2004, to address psychological, social and vocational 
difficulties in readjustment that he has experienced since 
his return from Vietnam.  C.K. indicated that the veteran 
trained as a gunner and later a crew chief on helicopters; 
his crew often landed on embattled landing zones to pick up 
the wounded and the dead.  C.K. reported that the veteran 
suffers from a high degree of survivor guilt from his combat 
experiences.  She also noted that the veteran experiences a 
number of depression and anxiety symptoms, perhaps the most 
prominent was his irritability, which has contributed to both 
social and vocational instability.  C.K. noted that, despite 
a marriage that has endured more than 30 years, the veteran 
often found himself distanced from his children and wife; he 
was emotionally constricted, having difficulty both showing 
and accepting affection.  C.K. also noted that the veteran's 
way of getting along with supervisors and co-workers was to 
keep them at an arms length; he has few friends and prefers 
isolation.  It was noted that the veteran avoids crowds 
because they make him anxious; he also experiences panic 
attacks about twice a week.  C.K. also noted that the 
veteran's sleep patterns are marked by initial, middle and 
terminal insomnia.  It was further reported that he keeps 
loaded weapons with him at all times.  

Following a mental status examination, the veteran was 
diagnosed with PTSD, chronic; the stressors included strained 
family relationships, few friends, unemployment, inadequate 
finances, and exposure and readjustment problems due to war.  
He was assigned a GAF score of 45.  C.K. stated that the 
veteran's enduring psychological symptoms of anxiety and 
depression prevent him from maintaining viable employment.  

The veteran was afforded a VA Audiological evaluation in 
November 2004, at which time he reported loud noise exposure 
from snowmobiles, motorcycles, power tools, chain saws, and 
guns with some ear protection.  It was noted that the veteran 
worked on his family ranch before service; during that time, 
he worked as an appraiser, building construction labor, and 
road construction.  The veteran reported loud noise exposure 
from M-16s, M-14s, M-79s, grenades, gun ships, 122 rockets, 
bombs, dozers, graders, cranes, and water pumps while in the 
Army.  The veteran reported constant bilateral frustrating 
tinnitus for the past 25 years.  Audiological evaluation 
revealed mild to profound sensorineural hearing loss in the 
left ear, and borderline normal through 1000 Hz with a mild 
to profound high frequency sensorineural hearing loss.  The 
examiner noted that medical records indicated that the 
veteran entered and exited the service the service with 
normal hearing.  The examiner opined that it is not as likely 
that the veteran's tinnitus and hearing loss is service 
related due to exiting the service with normal hearing.  

The veteran was seen at an outpatient clinic in June 2005; he 
and his wife reported concern of worsening depression and 
PTSD symptoms.  The veteran reported problems with sleep; he 
also reported problems with depressed mood, 
hopelessness/helplessness and social withdrawal.  The veteran 
also reported anxiety, hypervigilance, exaggerated startled 
reaction.  The veteran also reported problems with poor 
concentration.  The assessment was PTSD, chronic, R/O panic 
attacks; he was assigned a GAF score of 55.  When seen in 
February 2006, the veteran reported disturbed sleep, 
hypervigilance, triggered memories, guilt, and difficulty in 
crowds.  He was not suicidal, homicidal or psychotic.  The 
pertinent diagnoses were PTSD and dysthymia by history.  In 
February 2006, the veteran was admitted to a VA hospital for 
entrance into the PTSD program; he was discharged in April 
2006 with diagnoses of PTSD and dysthymia.  GAF scores were 
reported to be 55 to 60 on admission, and 65 at discharge.  
Following a psychiatric evaluation in June 2006, the veteran 
was diagnosed with PTSD, chronic, and dysthymia; he was 
assigned a GAF score 60.  

The veteran was afforded a VA examination in September 2006.  
At that time, the veteran reported 1 to 2 nightmares every 2 
months; he reported flashbacks and intrusive thoughts.  The 
veteran reported sleeping problems.  The examiner noted that 
the veteran described some symptoms of depression but not 
enough for a diagnosis.  Following the examination, the VA 
examiner indicated that the veteran was not specific enough 
in describing his stressors statement to qualify for a 
diagnosis of PTSD; similarly, he did not show enough symptoms 
to have a diagnosis of depression.  The current GAF score was 
reported to be 52.  In October 2006, the veteran was seen for 
a routine follow up evaluation to address his PTSD symptoms; 
the assessment was PTSD, and he was assigned a GAF score of 
62.  

On the occasion of another VA examination in November 2006, 
it was noted that the veteran served in Vietnam between 1970 
and 1971 as a crew chief aboard a helicopter.  It was noted 
that his helicopter was hit during several flights and he 
reported that he became frightened.  The veteran related that 
he had an extensive work history.  He stated that he gets 
along with his supervisor who understands PTSD; he also 
reported that his ability to work has also improved since 
being on medication.  The veteran indicated that he is 
happier now that he was on medication; his wife noted that 
the veteran's mood has significantly improved, and he no 
longer has anger outburst.  The veteran described a number of 
symptoms suggestive of PTSD.  It was noted that, while the 
veteran denied having nightmares, his wife reported that he 
tosses, turn, yell out in his sleep and will kick her.  It 
was further noted that the veteran has exaggerated startle 
response, and he is hypervigilant.  It was also related that 
the veteran has difficulty being around crowds.  He reported 
intrusive thoughts of the traumas that are triggered by 
diesel smells and hot weather.  The veteran's wife reported 
an occasion during which the veteran talked about traumas and 
broke out crying.  

On mental status examination, the veteran maintained good eye 
contact and his voice was normal in tone and pace.  Affect 
was full ranging and appropriate.  Underlying mood appeared 
calm and composed and euthymic.  There was no impairment of 
concentration or attention span noted.  Psychomotor activity 
was within normal limits.  His memory was functionally 
intact.  His thinking was logical and goal oriented, and 
there were no indications of a thought disorder.  The 
examiner stated that there were sufficient signs, symptoms 
and history of trauma to support a diagnosis of PTSD; it was 
also felt that the veteran's depression was part of his PTSD.  
He was assigned a GAF score of 65.  The examiner noted that 
the veteran has had difficulty with depression in the past, 
but these appear to be well controlled with the use of 
medications; he stated that the depression was part of the 
PTSD.  The examiner further noted that while the veteran has 
had difficulties with sustained employment in the past, he 
has been able to work in construction for the past several 
years successfully.  The examiner stated that stress 
tolerance appeared to be mildly reduced and that the veteran 
still found himself irritable when faced with relatively 
minor stresses.  Nevertheless, he is able to complete work 
duties in a timely fashion.  The veteran's wife also reported 
that their 30 years of marriage has been "rocky," but has 
improved considerably since the veteran quit drinking and is 
taking Effexor.  

At his personal hearing in August 2007, it was argued that 
the veteran's duties in service were consistent with loud 
noise exposure that would cause hearing loss in high 
frequency range as well as causing tinnitus.  The veteran 
maintained that his PTSD has caused problems with his ability 
to maintain employment; he stated that he will find a job, 
get mad at the employer and just leave.  The veteran 
indicated that he has had difficulty sleeping; he stated that 
he has been given medications to help him sleep.  The veteran 
testified that he has a problem with anger related to family 
problems and anger; he reported occasionally lashing out to 
the point of beating up people.  The veteran indicated that 
he started going to counseling back in the 1970's; he stated, 
back then, he was drinking quite heavily and his wife 
threatened to throw him out of the house.  The veteran 
related that the last time he had significant employment was 
when he worked in construction with a guy whose brother was a 
Vietnam veteran; he stated that he did well because he was 
left alone to work.  The veteran also reported that he avoids 
going out in public places.  

Submitted at the hearing was a statement from C.K., dated in 
August 2007, indicating that she administered a Dissociative 
Experiences Scale to the veteran on June 29, 2007.  C.K. 
noted that the cutoff score for severe dissociation was 30; 
she also noted that the veteran score 46.  She noted that, 
while the DES was not meant to be a diagnostic instrument, 
the veteran was able to give examples about his dissociative 
experiences, which led her to conclude that his high score 
was indicative of a probable dissociative disorder.  


III.  Legal Analysis-Service Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  "38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A.  S/C-bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

To the extent that the veteran has asserted that his hearing 
loss disability is a result of noise exposure during service, 
to include combat, the Board is aware that the veteran is a 
combat veteran.  It is conceded that the veteran's military 
personnel records indicate that he participated in helicopter 
combat operations in Vietnam.  Thus, he is entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  The 
statute provides the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The Board accepts that the veteran was exposed to noise and 
may have experienced decreased auditory acuity during 
service.  As noted, however, the evidence of record shows 
that the veteran's hearing was within normal limits at the 
time of his entrance into service; and, he had normal hearing 
at separation from service.  This establishes that a chronic 
hearing loss was not present during service.  The first 
diagnosis of hearing loss was initially documented in 1999.  

The veteran is competent to report he noticed hearing loss in 
service.  In fact, the Board accepts that the veteran was 
exposed to noise during service and that he may have 
experienced periods of hearing loss during service.  The 
Board is cognizant of the law that pertains to combat 
veterans.  As noted above, while § 1154(b) considerably 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service, it does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service- 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996)).  Essentially, while 38 U.S.C.A. § 1154 provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
while the veteran's history of noise exposure during service 
is not in dispute, the preponderance of the evidence in this 
case demonstrates that the veteran's current hearing loss 
disability is not related to any incident of his period of 
service, to include his exposure to noise.  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385.  The November 2004 VA examination report 
notes an assessment of bilateral high-frequency sensorineural 
hearing loss.  The defect in his claim, however, is a lack of 
probative evidence of a nexus to his service.  Significantly, 
the November 2004 VA examiner specifically stated that it is 
not as likely that the veteran's hearing loss is related to 
noise exposure during service.  The Board finds the opinion 
of the VA Audiological examiner to be more probative than the 
veteran's lay opinion, and consistent with the record.  The 
examiner reviewed the claims file.  

In sum, bilateral hearing loss disability was first shown 
many years post-service and the most probative opinion 
evidence weighs against a nexus between current hearing loss 
and any incident of service.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); See also, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

B.  S/C-Tinnitus.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  38 U.S.C.A. § 1154 (West 2002).  
However, the service medical records are negative for any 
complaints and findings of tinnitus, and the November 2004 VA 
examiner stated that the veteran's tinnitus was unrelated to 
service.  As there is no medical nexus relating the current 
tinnitus to service, service connection is denied.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The Board recognizes that the veteran states that he has 
tinnitus which is due to noise exposure in service, and 
accepts that he is competent to report that he experienced 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board finds the opinion of the VA 
Audiological examiner to be more probative than the veteran's 
lay opinion and consistent with the record.  The examiner 
reviewed the claims file and noted that there was no 
reference to tinnitus in service medical records.  
Additionally, the Board notes that the first objective 
reference to tinnitus in any medical records is in 2001, 
nearly thirty years after separation.  

The Board notes that the veteran has reported that he has 
suffered from tinnitus since service.  However, his report is 
unsupported by the evidence of record, and the Board finds 
such report to be unreliable.  He did not report any tinnitus 
in service or at the time of his discharge from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
phenomenal gap in evidence of complaints, treatment or any 
indicia of disability including routine examinations.  The 
veteran's assertions of continuity are unsupported and not 
credible.  The silence of the record in proximity to service 
and no initial report of a post-service onset constitute 
negative evidence.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, service connection for tinnitus is denied.  


IV.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Board concludes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for the 
currently assigned 50 percent evaluation under Diagnostic 
Code 9411, and no more.  The veteran has been consistently 
described as having PTSD symptomatology that includes 
constant depression, recurring nightmares, difficulty 
sleeping, anxiety, irritability, started response, and social 
isolation.  A VA progress note, dated July 9, 2004, indicated 
that the veteran complained of depression, difficulty 
sleeping, problems with anger and problems dealing with 
crowds.  However, on examination, he was friendly, 
cooperative, with no signs of anger or agitation.  His 
thoughts were based in reality.  He was assigned a GAF score 
of 65.  A report from a counseling session with C.K., dated 
in November 2004, noted that the veteran experiences a number 
of depression and anxiety symptoms, perhaps the most 
prominent was his irritability, which has contributed to both 
social and vocational instability.  The veteran was diagnosed 
with PTSD, chronic; the stressors included strained family 
relationships, few friends, unemployment, inadequate 
finances, and exposure and readjustment problems due to war.  
He was assigned a GAF score of 45.  When seen on June 27, 
2005, it was noted that the veteran had no previous 
psychiatric history of hospitalization for depression or 
suicide attempts.  The veteran reported problems with 
depressed mood, anxiety, hypervigilance, exaggerated startled 
reaction, and social withdrawal.  He was assigned a GAF score 
of 55.  

On VA examination in November 2006, the examiner noted that 
the veteran has continued to have nightmares, frequent waking 
recollections, depression, avoidance, irritability, 
hypervigilance and exaggerated startled response.  The 
examiner also noted that the veteran had had those symptoms 
for a long time; he added that the veteran indicated that 
those symptoms have adversely affected his work and social 
life.  The examiner reported that the veteran's GAF score 
with regard to PTSD was 65.  The examiner noted that while 
the veteran has had difficulties with sustained employment in 
the past, he has been able to work in construction for the 
past several years successfully.  The examiner stated that 
stress tolerance appeared to be mildly reduced and that the 
veteran still found himself irritable when faced with 
relatively minor stresses.  Nevertheless, he is able to 
complete work duties in a timely fashion.  

In light of the above clinical findings, the Board is of the 
view that the veteran's findings, particularly in view of the 
VA examiners' above-addressed descriptions of the veteran's 
PTSD symptomatology, demonstrates that the service-connected 
PTSD is productive of reduced reliability and productivity, 
characteristic of pertinent disability criteria warranting no 
more than the currently assigned 50 percent rating.  

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.  The 
Board would point out that the record shows no findings or 
objective evidence of any of the criteria required for a 70 
percent evaluation.  There was no evidence of any symptoms of 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  In fact, on the November 2006 VA examination, the 
examiner specifically noted that the veteran's thinking was 
logical and goal oriented, and there were no indications of a 
thought disorder.  It is also noteworthy that the examiner 
noted that the veteran was currently employed successfully; 
he has held his current job for the past 2 or 3 years.  He 
noted that he gets along well with his supervisor who is 
understanding of PTSD.  The veteran reported that he still 
has problems with crowds and admitted had a rocky marriage 
for the past 30 years; clearly, the evidence shows reduced 
reliability and some problems with interpersonal 
relationships.  However, the evidence does not suggest that 
his PTSD symptoms are of such severity to warrant a rating of 
70 percent or higher.  Accordingly, the Board concludes that 
the veteran does not meet or nearly approximate the level of 
disability required for an evaluation in excess of 50 percent 
for his PTSD.  

The Board observes that GAF scores from 45 to 65 have been 
assigned.  Although a GAF score does not fit neatly into the 
rating criteria, a GAF score is evidence.  In reviewing the 
GAF scores along with the medical findings, we believe they 
are consistent with symptoms causing moderate to serious 
impairment in social and occupational functioning with 
reduced reliability and productivity.  The Board empathizes 
with the social and occupational difficulties caused by the 
veteran's PTSD symptoms; however, the evidence of record does 
not establish that he has occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood to warrant an 
evaluation in excess of 50 percent.  To the extent that one 
examiner entered a GAF of 45, that GAF is inconsistent with 
the other evidence of record.  Moreover, that examiner's 
assessment that the veteran is prevented from maintaining 
viable employment is also inconsistent with the factual 
record.  In fact, on VA examination in November 2006, the 
veteran reported that he gets along with his supervisor who 
understands PTSD; he also reported that his ability to work 
has also improved since being on medication.  Accordingly, 
the Board accords the opinion of C.K. less probative value.  

Even when we consider the lower scores, the range between 50 
and 60 still represents no more than moderate symptoms.  The 
Board accepts that the veteran's impairment is subject to 
change, but the broad range of disability remains that 
contemplated by the 50 percent evaluation.  

The veteran is competent to assert that his symptoms are 
worse.  The Board finds the medical evidence to be more 
probative of the severity of his PTSD.  The record clearly 
establishes that he does not have deficiencies in most areas. 
He functions independently and appropriately, and there is no 
indication of obsessional rituals, impaired impulse control, 
or neglect of appearance.  Clearly, a higher evaluation is 
not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

An evaluation in excess of 50 percent for PTSD is denied.  

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


